DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed December 7, 2020.  Claims 1-15 are currently pending.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “the receiving sensor” in line 12 of the claim should be “the light receiving sensor” to keep claim language consistent.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20080197838) in view of Yamashita et al. (US 20050212513).

Re claim 2: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the light emission adjuster (Fischer, 1.4, 1.8, 1.10’) adjusts timing of changing intensity of light emitted from the light emitter (Fischer, 1.11’) (Fischer, paragraphs 41 
Re claim 3: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the light emission adjuster (Fischer, 1.4, 1.8, 1.10’) adjusts timing of switching between a turned-on state and a turned-off state of light emitted from the light emitter (Fischer, 1.11’) (Fischer, paragraphs 41 and 44-47, on (intensity) when the mover 2.1 moves switch/regulator 1.9 closed, off (no intensity) after measurements are made and voltage pulse decays, opening switch/regulator 1.9).
Re claim 4: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the electric signal is used to switch between conduction and interruption in a circuit (Fischer, 1.4, 1.7, 1.8 and 1.9) included in the position detection system (Fischer, see fig. 6, switch 1.9, paragraph 45-47).
Re claim 5: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the light emission adjuster (Fischer, 1.4, 1.8, 1.10’) starts the emission of light from the light emitter based on the electric signal (Fischer, see fig. 6, paragraph 45-47).
Re claim 6: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the light emission adjuster (Fischer, 1.4, 1.8, 1.10') stops causing the emission of light from the light emitter when a predetermined time has elapsed since start of the emission of light from the light emitter (Fischer, 1.11’) (Fischer, see fig. 6, paragraphs 45-47, after voltage decay, switch is opened, turning off light emitter 1.11’).
Re claim 7: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the light emission adjuster (Fischer, 1.4, 1.8, 1.10’) stops causing the emission 
Re claim 8: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the light emission adjuster (Fischer, 1.4, 1.8, 1.10’) switches (Fischer, 1.9) between supplying and not supplying power to the light emitter (Fischer, 1.11’) (Fischer, see fig. 6, paragraphs 44-47).
Re claim 11: Fischer as modified by Yamashita teaches the encoder apparatus, comprising the battery (Fischer, 1.7) supplies at least a part of power consumed by the position detection system in accordance with an electric signal generated by the electric signal generator (Fischer, 1.1) (Fischer, see fig. 6, paragraphs 45-47).
Re claim 12; Fischer as modified by Yamashita teaches the encoder apparatus, comprising the regulator (Fischer, 1.9) that switches between supply and no supply of power from the battery (Fischer, 1.7) to the detect circuit (Fischer, 1.5) in accordance with the electric signal generated by the electric signal generator (Fischer, 1.1), wherein the light emission adjuster (Fischer, 1.4, 1.8, 1,10’) is provided in a power supply path between the regulator (Fischer, 1.9) and the light emitter (Fischer, 1.11’) (Fischer, paragraphs 45-47, see fig. 6).
Re claim 15: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the electric signal generator (Fischer, 1.1) includes: a magnet (Fischer, 2.23) that .
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20080197838) as modified by Yamashita et al. (US 20050212513) as applied to claim 1 above, and further in view of Watanabe (US 20140009043).
Re claim 9: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the mover includes a rotation shaft (Fischer, 2.1), the detect circuit (Fischer, 1.5/1.51/1.52) that detects position information on the mover (Fischer, 2.1) based on the detection result of the light detector (Fischer, 1.211’, 1.212') (Fischer, see fig. 1 and 6, paragraph 44-47) and wherein the light emission adjuster (Fischer, 1.4, 1.8, 1.10') adjusts timing of switching between a turned-on state and a turned-off state of light emitted from the light emitter (Fischer, 1.11’) (Fischer, paragraphs 41 and 44-47, on (intensity) when the mover 2.1 moves switch 1.9 dosed, off (no intensity) after measurements are made and voltage pulse decays, opening switch 1.9), but does not specifically teach the position detection system further includes a multirotation information detect circuit that detects multi-rotation information on the rotation shaft based on a detection result of the light receiving sensor, and the light emission adjuster stops causing the emission of light from the light emitter in at least a part of a period during which the multi-rotation information detect circuit operates. Watanabe teaches wherein a mover includes a rotation shaft (SH), and an position detection system includes a multi-rotation information detect circuit (paragraph 59) that detects multi-rotation information on the rotation shaft (SH) based on a detection result of a light 
Re claim 10: Fischer as modified by Yamashita teaches the encoder apparatus, wherein the mover includes a rotation shaft (Fischer, 2.1), the detect circuit (Fischer, 1.5/1.51/1.52) that detects position information on the mover (Fischer, 2.1) based on the detection result of the light receiving sensor (Fischer, 1.211’, 1.212') (Fischer, see fig. 1 and 6, paragraph 44-47), a storage (Fischer, 1.52) that stores therein position information of the rotation shaft (Fischer, paragraph 45-47), and wherein the light emission adjuster (Fischer, 1.4, 1.8, 1.10’) adjusts timing of switching between a turned-on state and a turned-off state of light emitted from the light emitter (Fischer, 1.111) (Fischer, paragraphs 41 and 44-47, on (intensity) when the mover 2.1 moves switch 1.9 closed, off (no intensity) after measurements are made and voltage pulse decays, opening switch 1.9), but does not specifically teach the position detection system includes a multirotation information detect circuit that detects multi-rotation information on the rotation shaft based on a detection result of the light receiving sensor, and the light emission adjuster stops causing the emission of light from the light emitter in at least a part of a period during which the multi-rotation information detect circuit .

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer (US 20080197838) as modified by Yamashita et al. (US 20050212513) as applied to claim 1 above, and further in view of Fujita (US 20100078548).
Re claim 13: Fischer as modified by Yamashita teaches wherein the light emission adjuster (Fischer, 1 .4, 1.8, 1.10') adjusts timing of switching between a turned-on state and a turned-off state of light emitted from the light emitter (Fischer, 1.11’) (paragraphs 41 and 44-47, on (intensity) when the mover 2.1 moves switch 1.9 closed, off (no intensity) after measurements are made and voltage pulse decays, opening switch/regulator 1.9), but does not specifically teach a compensator that adjust the amount of light emitted. Fujita teaches an encoder apparatus, wherein a light 
Re claim 14: Fischer as modified by Yamashita and Fujita teaches the encoder apparatus, wherein the light amount compensator (Fujita, paragraphs 47-48) adjusts power supplied to the light emitter such that the amount of light emitted from the light emitter approaches a predetermined value based on a detection result of the light receiving sensor (Fujita, paragraphs 47-48, fig. 1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot in view of new grounds of rejection as set forth below.
The 112 a and b rejections have been removed because of the Applicant’s amendments and remarks filed December 7, 2020.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JENNIFER D BENNETT/Examiner, Art Unit 2878